Stone, J.,
filed the following dissenting opinion:
I think, in this case that the plaintiff was clearly guilty of contributory negligence, and was not entitled to recover, and that the Court should have so instructed the jury. In arriving at this conclusion, I assume, of course, the evidence on the part of the plaintiff to he true.
The only inconvenience suffered by the plaintiff, was from the smoke and cinders, which came into the cars, while passing through the tunnel. The time occupied by the train in passing through the tunnel was six or seven minutes. The tunnel itself is divided into three sections, with openings between, and at one of the openings there is a station. When in the tunnel, and when it was dark, (no lights in the cars,) the passenger left his seat with his hands extended before him in order to shut the door, and the door swaying, either from the motion of the cars, or from the act of another passenger, he ran his hand through the glass of the door, and cut it.
That his own act caused the injury to the plaintiff, must he clear. He was furnished by the company with the seat in their cars, for which he had duly paid, and would have been safely transferred to his destination, if he had hept that seat.
The only question, to my mind, then, is, whether the company gave him sufficient cause to leave his seat. If they did not they cannot he held liable.
*275The comfort and convenience of a passenger is a very undefined and undefinable matter. Some inconvenience or discomfort is almost inseparable from all travel. Too much or too little warmth, or too much sun, or draught, are all subjects of annoyance. But I do not understand, that in order to escape these, and kindred annoyances, a passenger is justified in assuming a work that properly belongs to the officers of the train. If he does, ho does it •at his own risk.
When, however, the discomfort, caused by the negligence ■of those in charge of the train, is so great as to endanger the life or health of the passenger, then, if he can do so without manifest risk, he is authorized to endeavor to remedy the evil.
That some smoke and cinders penetrate the cars in their passage through a tunnel, is as inevitable as that some •air will find its entrance. That the life or health of a passenger can be really endangered by all the smoke or •cinders that can enter, in the few minutes taken to pass through the tunnel, even if the door of the car be open, is an impossibility in the nature of things. It may be a great discomfort to the passenger, but it can be nothing more. While I assume the evidence of the plaintiff to be true, his language must be taken in its ordinary meaning, which is not always the literal one. When he says he was choking,” he can only mean that he was suffering .great discomfort from the inhalation of the smoke, &c., and not that his respiration was about to be stopped. This •discomfort could have lasted but a very few minutes, and could not have endangered his life or health.
In leaving, therefore, his seat, and attempting to perform the duty of a brakeman, he did so at his own risk, •and, as a matter of law, I think there was no sufficient -evidence to go to the jury to authorize a recovery.